Citation Nr: 1510367	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-34 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to retroactive induction into an on-the-job training program through VA vocational training and rehabilitation services. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of a Department of Veterans Affairs (VA) Vocational Rehabilitation & Employment Office at the Regional Office (RO).  

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In conjunction with the hearing, the Veteran submitted additional evidence, consisting of emails to and from his vocational rehabilitation counselor, and he waived        RO consideration of that evidence on the record during the hearing.  38 C.F.R. § 20.1304. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is necessary prior to adjudication of the Veteran's claim.

Initially, it is unclear from the record whether the Veteran completed his on-the-job training at issue.  Currently, there is no Intern Quarterly Progress Report completed for the period from April 1, 2011 to July 30, 2011.  While the Veteran submitted a progress report with his signature for that period, it was not completed by his employer.  There is also an April 2011 memorandum indicating that the Veteran  did not reach the required standard for certification in the required course.  Yet, 
in a January 2012 voicemail to the Veteran's Vocational Rehabilitation Counselor (VRC), the Veteran's boss reported that the "Veteran is still in program."  Thus, remand is necessary to clarify the actual dates of the Veteran's on-the-job training for which he is seeking retroactive induction, and to obtain any outstanding evaluations pertinent to the relevant to that training program.

Additionally, the Board finds that a new opinion or, if appropriate, a new Functional Capacity Evaluation (FCE) should be obtained.  A June 2011 Functional Capacity Evaluation found that the Veteran did not demonstrate        the ability to work at a sedentary level in an efficient and productive manner.  However, in a July 2011 email, a VA physician stated that his "clinical instinct    is to believe that [the Veteran's] actual performance in the workplace...would supersede the FCE report based in simulated work related tasks..."  In this regard, the progress reports submitted by the Veteran's supervisor show that he did perform work at a sedentary level from 2009 to 2011, during which time he was consistently rated as satisfactory and was otherwise noted to be doing well and even progressing.  However, it also appears that the Veteran was receiving accommodations given his lengthy employment with the company.  Nevertheless, given the July 2011 VA physician's statements suggesting that the FCE was not an accurate representation of the Veteran's functional capacity, the Board finds an additional opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran's employer the exact dates during which the Veteran participated in the on-the-job training program/internship that began in July 2009, and to submit any outstanding progress reports, evaluations,  or records relating to the Veteran's participation in that program, to include any progress reports or evaluations for the period since April 1, 2011.

All responses received should be documented in the Vocational Rehabilitation file, and the Veteran and his representative, if any, should be notified of any negative response.

2.  After obtaining available records, forward the Vocational Rehabilitation files and claims file for a Functional Capacity Evaluation or other appropriate examination. 

After reviewing the claims file, the examiner should offer an opinion as to whether the Veteran had the ability to work at a sedentary level in an efficient and productive manner for the period in which he participated in on-the-job training.  In offering the opinion, the examiner should address the findings of the June 2011 Functional Capacity Evaluation, the progress reports submitted by the Veteran's employer, the evidence of accommodations, and the July 2011 VA physician's email.  A complete rationale for all opinions expressed and conclusions reached should be set forth.

3.  After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




